Exhibit 10.2

 

CHASE CORPORATION

 

EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN

 

Effective January 1, 2008

 

--------------------------------------------------------------------------------


 

ARTICLE I
NAME, PURPOSE AND EFFECTIVE DATE

 

1.01                           Background.

 

Chase Corporation established the Chase Corporation Employees’ Supplemental
Pension and Savings Plan (the “Prior Plan”) effective as of January 1, 1994,
which was amended effective January 1, 2005, solely for the purpose of providing
supplemental pension and savings plan benefits which are not provided under the
Pension Plan for Employees of Chase Corporation and the Chase Corporation
Deferred Salary Savings Plan.  In order to provide greater flexibility and in
light of the enactment of Section 409A of the Internal Revenue Code of 1986, as
amended as part of the American Jobs Creation Act of 2004, and the issuance of
various guidance thereunder, the Board of Directors of Chase Corporation hereby
amends and restates the Prior Plan to create two plans, the Chase Corporation
Employees’ Supplemental Pension Plan and the Chase Corporation Employees’
Supplemental Savings Plan.  Effective as of January 1, 2008, the portion of the
Prior Plan that consists of the Supplemental Pension Plan Benefit shall be
transferred to and governed by the terms f the Chase Corporation Employees’
Supplemental Pension Plan and the portion of the Prior Plan that consists of the
Supplemental Savings Plan Benefit shall be transferred to and governed by this
plan, which shall be known as the Chase Corporation Employees’ Supplemental
Savings Plan.

 

1.02                           Effective Date.

 

This Supplemental Savings Plan shall be effective as of January 1, 2008.

 

1.03                           Plan Unfunded and Limited to Select Group of
Management or Highly Compensated Employees.

 

The Supplemental Savings Plan is unfunded and is maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted and administered accordingly.

 

ARTICLE II
DEFINITIONS

 

When used herein, the following terms defined hereinafter shall have the
following meanings unless a different meaning is clearly required by the context
of the Plan:

 

2.01                           “Account” means the bookkeeping accounts
established pursuant to Article VI and maintained by the Employer in the names
of the respective Participants, to which all amounts deferred, Employer
contributions and earnings allocated under the Plan shall be credited, and from
which all amounts distributed pursuant to the Plan shall be debited.

 

2.02                           “Board” means the Board of Directors of the
Employer.

 

2

--------------------------------------------------------------------------------


 

2.03                           “Change in Control” means a “change in ownership”
of the Employer, a “change in effective control” of the Employer or a “change in
the ownership of a substantial portion of the assets” of the Employer, within
the meaning of Section 409A of the Code.

 

2.04                           “Code” means the Internal Revenue Code of 1986,
as amended from time to time.  Reference to a specific provision of the Code
shall include such provision, any valid regulation or ruling promulgated
thereunder, and any provision of future law that amends, supplements, or
supersedes such provision.

 

2.05                           “Compensation” means the annual compensation paid
to a Participant by the Employer for the calendar year (after any requisite tax
withholding and payroll deductions), including base pay, other regular earnings,
performance-based cash bonuses or incentive bonus payments, any amounts deferred
under a salary reduction agreement pursuant to the Savings Plan or under a
“cafeteria plan” (within the meaning of Section 125 of the Code) maintained by
the Employer , but exclusive of severance pay or salary continuation payments,
expense reimbursements, special executive bonus payments paid by the Employer,
awards, any moving expenses paid by the Employer, car allowance, taxable fringe
benefits, group-term life insurance in excess of $50,000, exercised stock
options and short and long-term disability paid by a third party.

 

2.06                           “Employer” means Chase Corporation and any
subsidiary and/or affiliated corporation which has adopted this Plan.

 

2.07                           “Participant” means an employee of the Employer
who has been designated a Participant in this Plan in the manner set forth in
Article III.

 

2.08                           “Plan Administrator” means Chase Corporation, or
its duly authorized representative.

 

2.09                           “Plan” or “Supplemental Savings Plan” means Chase
Corporation Employees’ Supplemental Savings Plan.

 

2.10                           “Savings Plan” means the Chase Corporation
Deferred Salary Savings Plan, as amended thereafter from time to time.

 

ARTICLE III
ELIGIBILITY

 

An employee shall be eligible to participate in the Plan if he has satisfied the
eligibility requirements for participation under the Savings Plan and the Board,
acting upon the recommendation of the Compensation and Management Development
Committee, authorizes his participation in the Plan.  In order to make
contributions or have contributions made on his behalf under Article IV, an
Employee who becomes a Participant must make an election to defer compensation
in the manner provided under Article IV.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV
ELECTIONS TO DEFER/PARTICIPANT ACCOUNTS

 

4.01                          Election to Defer Compensation.

 

A Participant shall have the right to defer all or any portion of his
Compensation that he would otherwise be entitled to receive for a calendar year
by filing a deferral election at the time and in the manner described in this
Article IV.  Such deferral election shall be made on the form provided by the
Plan Administrator for this purpose.  Except as provided in Section 4.02, no
such election shall be effective with respect to Compensation unless it is filed
with the Plan Administrator on or before December 31 of the calendar year
preceding the calendar year to which such election applies.

 

4.02                          Newly Eligible Employees.

 

Notwithstanding Section 4.01, a new Participant may elect to defer all or any
portion of his Compensation that he would otherwise be entitled to receive based
on the services performed in the calendar year in which the new Participant
became eligible to participate in the Plan, beginning with the payroll period
next following the filing of a deferral election form with the Plan
Administrator and before the close of such calendar year.  The new Participant
must file the deferral election with the Plan Administrator within 30 days of
the date such new Participant first becomes eligible to participate in the
Plan.  Any deferral elections by such new Participants for succeeding calendar
years shall be made in accordance with Section 4.01.

 

ARTICLE V

EMPLOYER CONTRIBUTIONS

 

5.01                          Employer Matching Contribution.

 

Each year, the Employer shall contribute to the Plan on behalf of each
Participant a matching contribution equal to 50% of the first six percent (6%)
of the Participant’s Compensation (excluding bonuses) deferred under the Plan. 
The Employer shall not make a matching contribution on any bonus compensation
for any Participant.

 

5.02                          Additional Employer Contributions.

 

In addition to the matching contribution described in Section 5.01, for any Plan
Year, the Employer may elect to allocate an additional discretionary
contribution to the account of any Participant or group of Participants, as
selected by the Board, in any amount and manner determined by the Board.

 

ARTICLE VI

ACCOUNTS

 

6.01                          Participant Account.

 

Compensation deferred by a Participant under the Plan shall be credited to the
Participant’s Account as soon as practicable after the amounts would have
otherwise been paid to the Participant.  Employer contributions shall also be
credited to the Participant’s Account.

 

4

--------------------------------------------------------------------------------


 

6.02                          Investment of Accounts.

 

The Company shall periodically credit gains, losses and earnings to a
Participant’s Account, until the full balance has been distributed.  Amounts
shall be credited to a Participant’s Account under this Article VI based on the
results that would have been achieved had amounts credited to the Account been
invested as soon as practicable after crediting into the investment options
designated by the Plan Administrator (which investment options may include the
investment options offered under the Savings Plan) and selected by the
Participant.  The Plan Administrator may permit changes in those investment
directions at whatever frequency it deems appropriate and within whatever
limitations are applicable to any investment option.  If a Participant makes an
investment selection, the Plan Administrator may follow such investment
selection but shall not be legally bound to do so and no provision of this Plan
will require the Company to actually invest any amounts in such investment
options or otherwise.

 

6.03                          Vesting.

 

A Participant shall be fully vested at all times in his Account in this Plan.

 

ARTICLE VII

DISTRIBUTION OF A PARTICIPANT’S ACCOUNT

 

7.01                          Distribution.

 

A Participant shall be entitled to a distribution of his or her Account in the
Plan upon the Participant’s separation from service with the Employer (within
the meaning of Section 409A of the Code), including retirement and death. 
Subject to the provisions of Section 7.02, amounts credited to a Participant’s
Account shall be distributed to the Participant in a lump sum as soon as
administratively practicable after the Participant’s separation from service but
no later than the end of the calendar year in which the Participant separated
from service with the Employer, including retirement.

 

7.02                          Section 409A Delayed Distribution for Specified
Employees.

 

If a Participant is a “specified employee” of the Employer, within the meaning
of Section 409A(a)(2)(B)(i) of the Code at the time the Participant separates
from service with the Employer, distribution of the Participant’s account shall
be made in a lump sum on the earlier of (i) the first business day that is six
(6) months and one day following the date of the Participant’s “separation from
service” (as such term is defined by Code Section 409A and the regulations
promulgated thereunder), or (ii) the date of the Participant’s death, but only
to the extent such delayed commencement is otherwise required in order to avoid
a prohibited distribution under Code Section 409A(a)(2).  For purposes of
identifying a “specified employee”, the definition of compensation under Treas.
Reg. Section 1.415(c)(-2(d)(2), the specified employee identification date shall
be December 31, and the specified employee effective date shall be the first day
of the fourth month following the identification date.

 

7.03                          Death Benefit.

 

If a Participant’s service providing relationship with the Employer terminates
by reason of his death or if he dies after he is no longer in a service
providing relationship with the Employer but prior to the distribution to him of
all amounts payable to him under the Plan, the

 

5

--------------------------------------------------------------------------------


 

amounts that would otherwise be distributable to him, if living, shall be
distributed to his designated beneficiary or beneficiaries and any reference to
a Participant in Section 4.01, above, shall be deemed to include a reference to
his designated beneficiary or beneficiaries.  All beneficiary designations shall
be made in such form and manner as from time to time may be prescribed by the
Plan Administrator.  A Participant from time to time may revoke or change any
beneficiary designation on file with the Plan Administrator.  If there is no
effective beneficiary designation on file with the Plan Administrator at the
time of Participant’s death, distribution of amounts otherwise payable to the
deceased Participant under this Plan shall be made to his estate.  If a
beneficiary designated by a Participant to receive his benefit shall survive the
Participant but die before receiving all distributions hereunder, the balance
thereof shall be paid to such deceased beneficiary’s estate, unless the deceased
Participant’s beneficiary designation provides otherwise.

 

ARTICLE VIII
ADMINISTRATION

 

8.01                          Duties of the Plan Administrator.

 

The Plan shall be administered by the Plan Administrator in accordance with its
terms and purposes.  The Plan Administrator shall determine the amount and
manner of payment of the benefits due to or on behalf of each Participant from
the Plan and shall cause them to be paid by the Employer accordingly.

 

8.02                          Finality of Decisions.

 

The Plan Administrator is expressly granted, without intending any limitation,
the discretion to construe the terms of the Plan and to determine eligibility
for benefits hereunder.  The decisions made by and the actions taken by the Plan
Administrator in the administration of the Plan shall be final and conclusive on
all persons, and neither the Plan Administrator nor the Employer shall be
subject to individual liability with respect to the Plan.

 

8.03                          Claims Procedure.

 

(a)                                  Application for Benefits.  The Plan
Administrator shall furnish to each Participant information about the benefits
to which he or she is entitled under the Plan.  The Plan Administrator may
require any person claiming benefits under the Plan to submit a written
application, together with such documents, evidence, and information as it
considers necessary to process the claim.

 

Any request for benefits by a Participant or Beneficiary will be filed in
writing with the Plan Administrator.  Within a reasonable period after receipt
of a claim, the Plan Administrator will provide written notice to any claimant
whose claim has been wholly or partly denied, including:  (a) the reasons for
the denial, (b) the Plan provisions on which the denial is based, (c) any
additional material or information necessary to perfect the claim and the
reasons it is necessary, and (d) the Plan’s claims review procedure.

 

(b)                                 Action on Application.  Within ninety
(90) days after receipt of an application and all necessary documents and
information, the Plan Administrator shall furnish the claimant with

 

6

--------------------------------------------------------------------------------


 

a written notice of its decision.  If the Administrator denies the claim in
whole or in part, the notice will set forth (1) specific reasons for the denial,
with specific reference to Plan provisions upon which the denial is based; (2) a
description of any additional information or material necessary to process the
application with an explanation why such material or information is necessary;
and (3) an explanation of the Plan’s claim review procedure.  If special
circumstances require an extension of time for processing the claim, the Plan
Administrator shall furnish the claimant written notice of the extension before
the end of the initial ninety (90)-day period.  In no event shall the extension
exceed a period of ninety (90) days from the end of the initial period.  The
notice shall explain the circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render a decision.

 

(c)                                  Claim Review.  The claimant who does not
agree with the decision rendered on his application may request that the Plan
Administrator review the decision.  The request must be made within sixty
(60) days after the claimant receives the decision, or if the application has
neither been approved nor denied within the ninety (90)-day period specified in
subsection (b), then the request must be made within sixty (60) days after
expiration of the ninety (90)-day period.   Each request for review must be in
writing and addressed to the Plan Administrator. Concurrently with filing the
request for review, or within the sixty (60) days request period, the claimant
may submit in writing to the Plan Administrator a statement of the issues raised
by his appeal and supporting arguments and comments.  During the pendency of his
appeal, the claimant may inspect all documents which are reasonably pertinent to
his case, upon reasonable notice to the Plan Administrator.  However, under no
circumstance shall the Plan Administrator be required to disclose to any
claimant information concerning any person other than the Participant whose
benefit is being claimed, to the extent such information is normally treated as
confidential. The Plan Administrator will render its decision on review promptly
and in writing and will include specific reasons for the decision and references
to the plan provision on which the decision is based, within sixty (60) days
following receipt of the claimant’s request for review.  If special
circumstances require an extension of time, the Plan Administrator shall render
a decision as soon as possible, but not later than one hundred and twenty
(120) days after receipt of the request for review.  If an extension is
required, the Plan Administrator shall furnish to the claimant written notice of
the extension, including an explanation of the circumstances requiring the
extension, before the extension period begins.

 

ARTICLE IX
MISCELLANEOUS

 

9.01                          Non-Guarantee Of Employment.

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Participant, or as a right of any such Participant
to be continued in the employment of the Employer, or as a limitation on the
right of the Employer to deal with any Participant, as to their hiring,
discharge, layoff, compensation, and all other conditions of employment in all
respects as though this Plan did not exist.

 

7

--------------------------------------------------------------------------------


 

9.02                          Amendments/Termination.

 

The Employer reserves the right to make from time to time amendments to or
terminate this Plan by vote duly adopted by the Board of Directors, provided
that no such amendment or termination shall reduce any benefits earned under the
terms of this Plan prior to the date of termination or amendment.  No amendment
shall reduce the amount credited to the Participants’ Accounts.  The Employer
may elect to terminate the Plan within thirty (30) days preceding or the twelve
(12) months following a Change in Control, subject to the provisions of
Section 409A of the Code.  For the purpose of the immediately preceding
sentence, the Plan shall be treated as terminated only if substantially similar
arrangements sponsored by the Company are terminated, so that all Participants
in the Plan and all participants under substantially similar arrangements are
required to receive all amounts deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.

 

9.03                          Rights Unsecured.

 

No person shall have any right, other than the right of an unsecured general
creditor, against the Employer with respect to the benefits payable hereunder,
or which may be payable hereunder, to any Participant, surviving spouse or
beneficiary hereunder.  The Plan shall be operated at all times as an unfunded
plan as required under ERISA.  Any funds set aside by the Employer for the
purpose of meeting its obligations under the Plan, including any amounts held by
a trustee, shall continue for all purposes to be part of the general assets of
the Employer and shall be available to its general creditors in the event of the
Company’s bankruptcy or insolvency.  The Employer’s obligation under this Plan
shall be that of an unfounded and unsecured promise to pay money in the future.

 

9.04                          Nonassignability.

 

The benefits payable under this Plan shall not be subject to alienation,
assignment, garnishment, execution or levy of any kind and any attempt to cause
any benefits to he so subjected shall not be recognized, except to the extent
required by applicable law.

 

9.05                          Entire Agreement; Successors.

 

This Plan, including any subsequently adopted amendments, shall constitute the
entire agreement or contract between the Employer and any Participant regarding
the Plan.  There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Employer and any Participant
relating to the subject matter hereof, other than those set forth in this Plan. 
This Plan and any amendment shall be binding on the parties hereto and their
respective heirs, administrators, trustees, successors and assigns, and on all
designated beneficiaries of the Participant.

 

9.06                           Successor Company.

 

In the event of the dissolution, merger, consolidation or reorganization of the
Employer, provision may be made by which a successor to all or a major portion
of the Employer’s property or business shall continue this Plan, and the
successor shall have all of the powers, duties and responsibilities of the
Employer under this Plan.

 

8

--------------------------------------------------------------------------------


 

9.07                          Governing Law.

 

To the extent not governed by federal law, this Plan shall be construed and
enforced in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, Chase Corporation has caused this instrument to be executed
in its name and on its behalf this 8th day of July, 2008.

 

 

CHASE CORPORATION

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------